 



SECOND AMENDMENT TO LEASE

 

This Second Amendment to Lease (this “Second Amendment“) is made as of
________________, 2012, by and between ORANGE COAST, LLC, a Delaware limited
liability company ("Landlord"), and BIORESTORATIVE THERAPIES, INC., a Nevada
corporation ("Tenant").

 

RECITALS

 

A.   Landlord and Tenant, successor-in-interest to Stem Cell Assurance, Inc., a
Nevada corporation, have entered into that certain Lease Agreement dated as of
January 20, 2010 as amended by that certain First Amendment to Lease dated as of
March 11, 2011 (as amended, the “Lease”), wherein Landlord leased to Tenant
certain premises containing approximately 2,421 rentable square feet (the "
Premises") located at 555 Heritage Drive, Jupiter, Nevada, as more particularly
described therein. Capitalized terms used herein without definition shall have
the meanings defined for such terms in the Lease.

 

B.    Tenant desires to relocate a portion of the Premises consisting of
approximately 249 rentable square feet known as Suite 167 as shown on Exhibit
A-1 hereto (“Surrender Premises”) by moving such portion of the Premises to an
area of the Building consisting of 249 rentable square feet known as Suite 135
as shown on Exhibit A-2 hereto (“Substitute Premises”) and Landlord is willing
to lease such portion of the Project to Tenant on the terms herein set forth.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.          Substitute Premises. Commencing on the Substitute Premises
Commencement Date (defined below), Landlord leases to Tenant, and Tenant leases
from Landlord, the Substitute Premises. The “Substitute Premises Commencement
Date” shall mean the earlier of (i) the date that Landlord delivers the
Substitute Premises to Tenant or (ii) the date Tenant conducts any business in
the Substitute Premises or any part thereof. It is estimated that the Substitute
Premises Commencement Date will occur on June 8, 2012 (the “Estimated Substitute
Premises Commencement Date”). lf Landlord fails to timely deliver the Substitute
Premises to Tenant on or before the Estimated Substitute Premises Commencement
Date, Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and the Lease shall not be void or voidable. Upon the request of
Landlord, Tenant shall execute and deliver a written acknowledgment of the
Substitute Premises Commencement Date when such is established in the form of
the “Acknowledgement of Substitute Premises Commencement Date” attached to this
Second Amendment as Exhibit B; provided, however, Tenant’s failure to execute
and deliver such acknowledgment shall not affect Landlord’s rights hereunder.

 

2.          Premises. Effective as of the Substitute Premises Commencement Date,
Suite 135 shall be deemed added to subsection (ii) of the definition of Premises
on page 1 of the Lease. Effective as of the Surrender Date (defined below) the
reference to Suite 167 in subsection (ii) of the definition of Premises on page
1 of the Lease shall be deemed deleted.

 

[tex10-8_footer.jpg]

 

Page - 1

 

 

3.          AS-IS. Effective as of the Substitute Premises Commencement Date:
(i) Tenant shall accept the Substitute Premises in its as-is condition as of
such date; (ii) Landlord shall have no obligation for any defects in the
Substitute Premises; and (iii) Tenant's taking possession of the Substitute
Premises shall be conclusive evidence that Tenant accepts the Substitute
Premises and that the Substitute Premises were in good condition at the time of
delivery.

 

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Substitute Premises or the Project, and/or the suitability of
the Substitute Premises or the Project for the conduct of Tenant's business, and
Tenant waives any implied warranty that the Substitute Premises or the Project
are suitable for the Permitted Use. This Second Amendment constitutes the
complete agreement of Landlord and Tenant with respect to the subject matter
hereof and supersedes any and all prior representations, inducements, promises,
agreements, understandings and negotiations which are not contained herein.

 

4.          Surrender Premises. Tenant shall surrender the Surrender Premises to
Landlord on or before the Substitute Premises Commencement Date in accordance
with Section 28 and all other provisions of the Lease. If Tenant fails to timely
surrender the Original Premises as required in this Section 4, then Tenant
shall, among other things, be liable for holdover rent as set forth in Section 8
of the Lease. The date on which Tenant performs its obligations under the Lease
and this Second Amendment with respect to its surrender of the Surrender
Premises shall be deemed the “Surrender Date”. The Lease with respect to the
Surrender Premises shall terminate on the Surrender Date. From and after the
Surrender Date, Tenant shall have no further rights of any kind with respect to
the Surrender Premises. Notwithstanding the foregoing, those provisions of the
Lease which, by their terms, survive the termination of the Lease shall survive
the surrender of the Surrender Premises and termination of the Lease with
respect to the Surrender Premises as provided for herein. Nothing herein shall
excuse Tenant from its obligations under the Lease with respect to the Surrender
Premises prior to the Surrender Date.

 

5.          Miscellaneous.

 

(a)          This Second Amendment is the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

(b)          This Second Amendment is binding upon and shall inure to the
benefit of the parties hereto, their respective agents, employees,
representatives, officers, directors, divisions, subsidiaries, affiliates,
assigns, heirs, successors in interest and shareholders.

 

(c)          This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. The signature page
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) thereon provided such signature page is attached to any
other counterpart identical thereto except having additional signature pages
executed by other parties to this Second Amendment attached thereto.

 

[tex10-8_footer.jpg]

 

Page - 2

 

 

(d)          Landlord and Tenant each represent and warrant that it has not
dealt with any broker, agent or other person (collectively “Broker“) in
connection with this transaction, and that no Broker brought about this
transaction. Landlord and Tenant each hereby agree to indemnify and hold the
other harmless from and against any claims by any Broker claiming a commission
or other form of compensation by virtue of having dealt with Tenant or Landlord,
as applicable, with regard to this leasing transaction.

 

(e)          Except as amended and/or modified by this Second Amendment, the
Lease is hereby ratified and confirmed and all other terms of the Lease shall
remain in full force and effect, unaltered and unchanged by this Second
Amendment. In the event of any conflict between the provisions of this Second
Amendment and the provisions of the Lease, the provisions of this Second
Amendment shall prevail. Whether or not specifically amended by this Second
Amendment, all of the terms and provisions of the Lease are hereby amended to
the extent necessary to give effect to the purpose and intent of this Second
Amendment.

 

(Signatures on Next Page)

 

[tex10-8_footer.jpg]

 

Page - 3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

 

  TENANT:       BIORESTORATIVE THERAPIES, INC.,   a Nevada corporation          
By:       Name:       Its:               Witnessed as to Tenant in the presence
of:                   Name:               -and-                   Name:        
      LANDLORD:       ORANGE COAST, LLC,   a Delaware limited liability company
          By:       Name:       Title:               Witnessed as to Landlord in
the presence of:                   Name:               -and-                  
Name:    

 

[tex10-8_footer.jpg]

 

Page - 4

 

 

EXHIBIT A-1

SURRENDER PREMISES

 

[tex10-8_pg5.jpg]

 

[tex10-8_footer.jpg]

 

 

Page - 5

 

 

EXHIBIT A-2

SUBSTITUTE PREMISES

 

[tex10-8_pg6.jpg]

 

[tex10-8_footer.jpg]

 

Page - 6

 

 

EXHIBIT B

ACKNOWLEDGMENT OF SUBSTITUTE PREMISES COMMENCEMENT DATE

 

This ACKNOWLEDGMENT OF SUBSTITUTE PREMISES COMMENCEMENT DATE is made as of this
_____ day of _____________, 2012, between ORANGE COAST, LLC, a Delaware limited
liability company ("Landlord"), and BIORESTORATIVE THERAPIES, INC., a Nevada
corporation ("Tenant"), and is attached to and made a part of the Lease dated as
of January 20, 2010, as amended by the First Amendment to Lease dated as of
March 11, 2011 and the Second Amendment to Lease dated as of ______________,
2012 (as amended, the "Lease"), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

 

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the "Substitute Premises Commencement Date” is ________________, __________
and the termination date of the Base Term of the Lease shall be midnight on
_____________________. In case of a conflict between this Acknowledgment of
Substitute Premises Commencement Date and the Lease, this Acknowledgment of
Substitute Premises Commencement Date shall control for all purposes.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
SUBSTITUTE PREMISES COMMENCEMENT DATE to be effective on the date first above
written.

 

TENANT: BIORESTORATIVE THERAPIES, INC.,   a Nevada corporation         By:    
Name:     Its:         Witnessed as to Tenant in the presence of:          
Name:           Name:     LANDLORD: ORANGE COAST, LLC,   a Delaware limited
liability company         By:     Name:     Its:         Witnessed as to
Landlord in the presence of:           Name:           Name:

 

[tex10-8_footer.jpg]

 

Page - 7

